Exhibit 10(2)

System Contract #4.5014














SERVICE AGREEMENT





between





TRANSCONTINENTAL GAS PIPE LINE CORPORATION



and



NORTH EAST ENERGY ASSOCIATION



 

 

 

SERVICE AGREEMENT



THIS AGREEMENT entered into this 1st day of February 2003, by and between
TRANSCONTINENTAL GAS PIPE LINE CORPORATION, a Delaware corporation, hereinafter
referred to as "Seller," first party, and NORTHEAST ENERGY ASSOCIATION,
hereinafter referred to as "Buyer," second party,


WITNESSETH


WHEREAS, Buyer has requested to convert Buyer's Part 157 firm transportation
service under Seller's Rate Schedule X-320 to Part 284 firm transportation
service under Seller's Rate Schedule FTNP; and


NOW, THEREFORE, Seller and Buyer agree as follows:


ARTICLE I
GAS TRANSPORTATION SERVICE


1. Subject to the terms and provisions of this agreement and of Seller's Rate
Schedule FT, Buyer agrees to deliver or cause to be delivered to Seller gas for
transportation and Seller agrees to receive, transport and redeliver natural gas
to Buyer or for the account of Buyer, on a firm basis, up to a Transportation
Contract Quantity ("TCQ") of 50,508 DT per day.


2. Transportation service rendered hereunder shall not be subject to curtailment
or interruption except as provided in Section 11 of the General Terms and
Conditions of Seller's FERC Gas Tariff.


ARTICLE II
POINT(S) OF RECEIPT


Buyer shall deliver or cause to be delivered gas at the point(s) of receipt
hereunder at a pressure sufficient to allow the gas to enter Seller's pipeline
system at the varying pressures that may exist in such system from time to time;
provided, however, the pressure of the gas delivered or caused to be delivered
by Buyer shall not exceed the maximum operating pressure(s) of Seller's pipeline
system at such point(s) of receipt. In the event the maximum operating
pressure(s) of Seller's pipeline system, at the point(s) of receipt hereunder,
is from time to time increased or decreased, then the maximum allowable
pressure(s) of the gas delivered or caused to be delivered by Buyer to Seller at
the point(s) of receipt shall be correspondingly increased or decreased upon
written notification of Seller to Buyer. The point(s) of receipt for natural gas
received for transportation pursuant to this agreement shall be:


See Exhibit A, attached hereto, for points of receipt.


ARTICLE III
POINT(S) OF DELIVERY


Seller shall redeliver to Buyer or for the account of Buyer the gas transported
hereunder at the following point(s) of delivery and at a pressure(s) of:


See Exhibit B, attached hereto, for points of delivery and pressures.


ARTICLE IV
TERM OF AGREEMENT


This agreement shall be effective as of February 1, 2003, and shall remain in
force and effect until 9:00 a.m. Central Clock Time October 31, 2006 and
thereafter until terminated by Seller or Buyer upon at least one year prior
written notice; provided, however, this agreement shall terminate immediately
and, subject to the receipt of necessary authorizations, if any, Seller may
discontinue service hereunder if (a) Buyer, in Seller's reasonable judgement
fails to demonstrate credit worthiness, and (b) Buyer fails to provide adequate
security in accordance with Section 32 of the General Terms and Conditions of
Seller's Volume No. 1 Tariff. As set forth in Section 8 of Seller's August 7,
1989 revised Stipulation and Agreement in Docket Nos. RP88-68 et.al., (a)
pregranted abandonment under Section 284.221(d) of the Commission's Regulations
shall not apply to any long term conversions from firm sales service to
transportation service under Seller's Rate Schedule FT and (b) Seller shall not
exercise its right to terminate this service agreement as it applies to
transportation service resulting from conversions from firm sales service so
long as Buyer is willing to pay rates no less favorable than Seller is otherwise
able to collect from third parties for such service.


ARTICLE V
RATE SCHEDULE AND PRICE


1. Buyer shall pay Seller for natural gas delivered to Buyer hereunder in
accordance with Seller's Rate Schedule FT and the applicable provisions of the
General Terms and Conditions of Seller's FERC Gas Tariff as filed with the
Federal Energy Regulatory Commission, and as the same may be legally amended or
superseded from time to time. Such Rate Schedule and General Terms and
Conditions are by this reference made a part hereof. In the event Buyer and
Seller mutually agree to a negotiated rate and specified term for service
hereunder, provisions governing such negotiated rate (including surcharges) and
term shall be set forth on Exhibit C to the service agreement.


2. Seller and Buyer agree that the quantity of gas that Buyer delivers or causes
to be delivered to Seller shall include the quantity of gas retained by Seller
for applicable compressor fuel, line loss make-up (and injection fuel under
Seller's Rate Schedule GSS, if applicable) in providing the transportation
service hereunder, which quantity may be changed from time to time and which
will be specified in the currently effective Sheet No. 44 of Volume No. I of
this Tariff which relates to service under this agreement and which is
incorporated herein.


3. In addition to the applicable charges for firm transportation service
pursuant to Section 3 of Seller's Rate Schedule FT, Buyer shall reimburse Seller
for any and all filing fees incurred as a result of Buyer's request for service
under Seller's Rate Schedule FT, to the extent such fees are imposed upon Seller
by the Federal Energy Regulatory Commission or any successor governmental
authority having jurisdiction.


ARTICLE VI
MISCELLANEOUS


1. This agreement supersedes and cancels as of the effective date hereof the
following contracts):


The Northeast Energy Association and Transcontinental Gas Pipe Line Corporation
former X-320 Service Agreement .5328, dated November 1, 1991.


2. No waiver by either party of any one or more defaults by the other in the
performance of any provisions of this agreement shall operate or be construed as
a waiver of any future default or defaults, whether of a like or different
character.


3. The interpretation and performance of this agreement shall be in accordance
with the laws of the State of Texas, without recourse to the law governing
conflict of laws, and to all present and future valid laws with respect to the
subject matter, including present and future orders, rules and regulations of
duly constituted authorities.


4. This agreement shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and assigns.


5. Notices to either party shall be in writing and shall be considered as duly
delivered when mailed to the other party at the following address:


(a)


If to Seller:
Transcontinental Gas Pipe Line Corporation
P.O. Box 1396
Houston, Texas 77251
Attention: Director, Customer Services


(b)


If to Buyer:
Northeast Energy Association
c/o Florida Power
700 Universe Boulevard
Juno Beach, FL 33408
Attention: Nate Hanson


Such addresses may be changed from time to time by mailing appropriate notice
thereof to the other party by certified or registered mail.



 

 

IN WITNESS WHEREOFY the parties hereto have caused this agreement to be signed
by their respective officers or representatives thereunto duly authorized.

 


TRANSCONTINENTAL GAS PIPE LINE CORPORATION
(Seller)

 




By




FRANK FERAZZI







   

Frank Ferazzi
Vice President
Customer Service - Transco

         





NORTH JERSEY ENERGY ASSOCIATION
(Buyer)

 




By




RONALD SCHEIRER







   

Ronald Scheirer
Vice President

       

 

 

EXHIBIT A



ATTACHED AND MADE A PART OF THAT SERVICE AGREEMENT BY AND BETWEEN
TRANSCONTINENTAL GAS PIPELINE CORPORATION, AS SELLER, AND NORTHEAST ENERGY
ASSOCIATION, AS BUYER, DATED FEBRUARY 1, 2003

POINT(S) OF RECEIPT


BUYER'S CUMULATIVE
MAINLINE CAPACITY
ENTITLEMENT (Dt / d)










1.


The points of Interconnection between 1) Seller and Pipeline facilities jointly
owned by National Fuel and CNG Transmission Corporation and TETCO at Leidy,
Clinton County, Pennsylvania, and 2) Seller and the Pipeline facilities owned by
CNG at Leidy, Clinton County, Pennsylvania.

 


50,508

/1





1/ These quantities do not include the additional quantities of gas retained by
Seller for applicable compressor fuel and line loss make-up provided for in
Article V, 2 of this Service Agreement, which are subject to change as provided
for in Article V, 2 hereof. Deliveries of gas for transportation hereunder at
the Points of Receipt shall be made at any pressure that Seller may require, but
in no event greater than 1,200 psig.

 

 

Exhibit B



ATTACHED AND MADE A PART OF THAT SERVICE AGREEMENT BY AND BETWEEN
TRANSCONTINENTAL GAS PIPELINE CORPORATION, AS SELLER, AND NORTHEAST ENERGY
ASSOCIATION, AS BUYER, DATED FEBRUARY 1, 2003


Point(s) of Delivery

Pressure(s)










1.


Existing Centerville point of interconnect between Algonquin Gas Transmission
Company and Seller located in Somerset County, New Jersey.

 


Prevailing pressure in Seller's pipeline system not to exceed maximum allowable
operating pressure.

 

 

Exhibit C



ATTACHED AND MADE A PART OF THAT SERVICE AGREEMENT BY AND BETWEEN
TRANSCONTINENTAL GAS PIPELINE CORPORATION, AS SELLER, AND NORTHEAST ENERGY
ASSOCIATION, AS BUYER, DATED FEBRUARY 1, 2003


Specification of Negotiated Rate and Term

 








None.